Title: From James Madison to Martin Van Buren, 27 March 1820
From: Madison, James
To: Buren, Martin Van


                
                    Sir
                    Montpr. Mar. 27. 1820
                
                I have just recd. your communication of the 15th. in which my consent is requested to the publication of my correspondence in 1814, with the V P. of the U. S. then Govr. of N. Y. on the subject of his proposed nomination for the Department of State. There being nothing in that correspondence which I could possibly wish to be regarded as under a seal of Secrecy, I can not hesitate in complying with the request.
                As most delicate in relation to the vice P. as well as becoming to myself, under existing circumstances, I forbear to add for publication, any further expression of the high sense which I have always entertained of his exertions & services during the period of the late war, and which were so generally applauded throughout the nation.
                The transcripts are returned with the interlined correction from the papers in my possession of a few immaterial errata, the effect probably of the copying pen. I am not able to lay my hand on the first letter from me of Sepr. 28. 1814; but I cannot doubt the sufficient exactness of the copy now returned. Be pleased Sir to accept assurances of my esteem & respect.
            